Case 1:18-cr-00217-KMW Document 285 Filed 03/25/20 Page 1 of 2
BRAFMAN & ASSOCIATES, PC,

 

 

ATTORNEYS AT LAW USDC SDNY Ih

767 THIRD AVENUE, 26TH FLOOR DOCUMENT |
NEW YORK, NEW YORK |OOI7 ; viens
TELEPHONE: (212) 750-7800 ELECTRONICALL 4
FACSIMILE: (212) 750-3906 DOC #: . |

  

E-MAIL: ATTORNEY S@BRAFLAW.COM || ty 4, E FILED:

 

 

 

BENJAMIN BRAFMAN
ANDREA L. ZELLAN

 

MARK M BAKER JOSHUA D. KIRSHNER
OF COUNSEL JACOB KAPLAN

MARC A, AGNIFILO TENY R. GERAGOS
OF COUNSEL ADMITTED IN NY & CA

STUART GOLD

March 25, 2020
VIA ECF
Honorable Kimba M. Wood

United States District Court FI)
Southern District of New York MEMO ENDORS
500 Pearl St.

New York, NY 10007-1312

Re: United States v. Goldstein, 18 CR 217 (§{MW)
Dear Judge Wood:

On March 19, 2020, NYS Governor Andrew Cuomo called on recently retired health care
professionals to sign up to be part of a reserve staff to assist area hospitals in responding to the
COVID-19 medical crisis. Since that time, counsel and Jeffrey Goldstein have been reaching out
to the NYS Office of Professional Management and numerous politicians (including Governor
Cuomo’s office) to see if there is any way Goldstein can assist in the crisis despite surrendering
his medical license following his guilty plea in the above-referenced case. To date, we have
received no responses.

In the interim, Goldstein is doing what he can to help by working with Sollis Healthcare
(a medical clinic in NYC) to administer COVID-19 tests all over the US, Goldstein—conducting
tasks suited for a technician, not a doctor—has helped Sollis Healthcare administer tests in NYC
and Long Island. The clinic is now asking Goldstein to help administer tests in Chicago and
potentially other US cities. Accordingly, we request a modification of Goldstein’s travel
restrictions (currently limited to the Southern and Eastern Districts of New York for all purposes (5ran 4¢ 4
and New Jersey and Connecticut for employment purposes) to allow Goldstein to travel in the
domestic US to help administer COVID-19 tests. Goldstein will provide his itinerary to Pretrial
Services in advance of his trips.
Case 1:18-cr-00217-KMW Document 285 Filed 03/25/20 Page 2 of 2
BRAFMAN & ASSOCIATES, P.C.

We have spoken with the Government and Pretrial Services, and both have no objection
to our request. Thank you for your consideration.

Respectfully submitted,

Yacol ‘Kaplan

Jacob Kaplan

cc? Government Counsel (via ECF)
Pretrial Services Officer Winter Pascual (via email)

SO ORDERED: NY,NY 3]39(a

Lin tn Ww, Wart

KIMBA M. WOOD

LSD.

 
